Citation Nr: 0610386	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-39 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 7, 1994 rating decision which denied entitlement to 
service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Wade Bosely, Esquire


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from January 1988 to April 
1988 and served in the Indiana Army National Guard between 
December 1987 and December 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The RO's July 7, 1994  rating decision that denied service 
connection for lumbosacral strain was reasonably supported by 
evidence then of record, and the evidence does not 
demonstrate that the RO incorrectly applied the statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The July 7, 1994 RO decision which denied entitlement to 
service connection for lumbosacral strain did not contain 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the issue of whether a July 7, 1994 
rating decision contains CUE is legal in nature, and its 
outcome is determined by the interpretation and application 
of the law and regulations rather than by consideration of 
conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as 
defined by 38 U.S.C. § 5100.  Consequently, the VCAA is not 
applicable in the present case.

Legal Criteria and Analysis

The veteran's initial claim for service connection for 
lumbosacral strain was denied by the RO in a July 7, 1994 
rating decision.  The veteran was informed of the 
determination, but did not appeal the decision.  As such, 
that determination is considered final, although it may be 
reversed if found to be based upon clear and unmistakable 
error.  38 U.S.C.A. § 7105.  

The veteran asserts that there was clear and unmistakable 
error in the July 7, 1994 rating decision that denied service 
connection for lumbosacral strain.  Legal authority provides 
that, where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2005).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.' It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels 
the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different 
but for the error. . . .

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error. It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger. 

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also, Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.

The laws and regulations in effect at the time of the July 7, 
1994 rating decision provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  For the showing 
of chronic disease in service, there were required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, not merely isolated findings or 
diagnosis including the word chronic.  Continuity of 
symptomatology was required only where the condition noted 
during service was not in fact shown to be chronic or where 
the diagnosis of chronicity could be legitimately questioned.  
When the fact of chronicity during service was not, in the 
opinion of the adjudicating agency, adequately supported, 
then there could be reason to require some showing of 
continuity after discharge to support the claim.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1994).

The veteran and his representative have advanced several 
arguments as to how the RO has committed CUE.  First, they 
assert that the RO committed CUE in the July 7, 1994 rating 
decision by not properly applying 38 C.F.R. § 3.303(b) 
(pertaining to chronicity of a disease).  As stated above, 
CUE may be established if the veteran demonstrates that the 
adjudicator incorrectly applied the statutory or regulatory 
provisions extant at the time.  See Russell v. Principi, 310, 
313 (1992).  However, such misapplication must result in an 
error that is undebatable, such that reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made.  Id.  

At the time of the July 7, 1994 rating decision, a showing of 
a chronic disease in service under 38 C.F.R. § 3.303(b)(1994) 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, not merely isolated 
findings or diagnosis including the word chronic.  The record 
before the RO at the time of the July 7, 1994 decision showed 
that the veteran sought treatment on two occasions in October 
1992 for low back pain after injuring it while loading a 
truck while on inactive duty for training.  It additionally 
showed that in a May 1994 VA examination, the veteran was 
diagnosed with chronic, recurrent, lumbosacral strain and 
degenerative disc of the lumbosacral spine.  The veteran 
reported he had worked as a roofer for a construction 
company, and had lost one month of employment due to back 
injury.  Based on this evidence, the RO, in its July 7, 1994 
rating decision, denied service connection for lumbosacral 
strain on the basis that the evidence showed one occurrence 
of a back strain happening in October 1992, and that there 
was no additional evidence showing treatment of a chronic 
back condition which could be residuals of the initial strain 
in 1992.  

The Board, after a review of the evidence available to the RO 
at the time, as well as the July 7, 1994 rating decision, 
finds that the RO properly applied the statutory provisions 
in effect at that time pertaining to chronicity. Because 
there was no competent evidence of record showing additional 
treatment for a chronic back condition for more than one year 
following the October 1992 initial strain, the Board 
concludes that it was reasonable for the RO to conclude that 
there was no evidence to show chronicity of the veteran's 
back condition.  Accordingly, the Board finds that there was 
no CUE in the denial of the claim.  

The veteran also contends that the RO, in the July 7, 1994 
decision committed CUE by denying the veteran's claim without 
obtaining a complete copy of his service medical records.  
However, this argument does not have merit.  The record 
reflects that at the time of the July 7, 1994 adjudication, 
the RO had requested the veteran's service medical records 
and that such records had been associated with the veteran's 
claims file.  The record, however, does show that the records 
available at the time of the July 7, 1994 determination did 
not constitute a complete set of the veteran's service 
records.  In this regard, the veteran's representative, in 
February 2002, submitted additional service personnel and 
medical records, that had not been associated with the 
veteran's file at the time of the July 7, 1994 RO 
determination.  However, the mere absence of a complete set 
of service medical records fails to establish that a 
determination was based on incorrect facts.  In this manner, 
the veteran is confusing an incomplete record, in this case 
unavoidably so, with an incorrect record.  Only the latter 
can serve as a basis for a finding of CUE.

The veteran and his representative have also argued that 
because a complete set of records was not available to the RO 
when it made its July 7, 1994 decision, the complete set of 
facts, as they were known at the time, were not before the 
adjudicator.  According to the veteran and his 
representative, a complete set of the veteran's service 
medical records would have shown that the veteran had had 
many follow-up visits in service for his low back condition 
and, thus, would have shown the chronicity of his condition.  
However, for arguendo, even if the Board accepts the 
veteran's premise of error in that the RO failed to fully 
develop the record by not procuring a complete set of the 
veteran's service medical records, he must present a 
compelling case that the result would have been manifestly 
different had such development been performed.  Fugo at 44.  

The veteran has not made such a compelling case.  Indeed, the 
record reflects that the additional service medical records 
submitted after the July 7, 1994 rating decision contain two 
service medical records dated in November 1992, showing 
continued treatment for his October 1992 low back injury.  
However, the Board observes that such treatment records, 
which merely showed continued treatment within three weeks of 
the original October 1992 injury, would not amount to a 
finding of chronicity.  Moreover, it cannot be said that the 
availability of these records would have manifestly changed 
the outcome of the RO's decision that there was no evidence 
showing treatment for a chronic back condition that could be 
a residual of his initial back strain in 1992.  As the 
evidence of record still would not have demonstrated that the 
veteran sought treatment for a chronic back condition between 
his 1992 in-service treatment and the 1994 VA examination, it 
cannot be said that the availability of these records would 
have compelled a result different from that reached in the 
July 7, 1994 rating decision.  Accordingly, it cannot 
constitute clear and unmistakable error.  Moreover, this 
finding remains true even when considering Roberson, which 
requires that VA give a sympathetic reading to the veteran's 
claim.

The veteran and his representative have also asserted that 
the RO erred in its July 7, 1994 rating decision in not 
granting service connection for lumbosacral strain because it 
was a chronic disease that was manifested within one year of 
discharge.  However, the Board notes that entitlement to 
presumptive service connection is not available to veterans 
who served for active duty for training or inactive duty for 
training.  It is only available to veteran's who have had 90 
days or more of active, continuous service.  38 C.F.R. 
§ 3.307 (a)(1).  In this case, the record reflects that the 
veteran only had one period of active service, from January 
1988 to April 1988 and that the remainder of his service was 
served for training purposes in the National Guard for short 
periods.  There is no evidence that the veteran's lumbosacral 
strain which, was demonstrated on his May 1994 VA 
examination, was manifested within one year of his April 1988 
separation from active service.  Moreover, at the time of the 
July 7, 1994 rating decision, lumbosacral strain was not 
considered to be a chronic disease for which presumptive 
service connection may be established.  In fact, it is still 
not included in the list of chronic diseases for which 
presumptive service connection may be granted.  See 38 C.F.R. 
§ 3.309(a) (1994)(2005). 

In conclusion, the veteran has not demonstrated that the July 
7, 1994 RO decision which denied entitlement to service 
connection for lumbosacral strain was based on incorrect 
facts, as they were known at the time, involved 
misapplication of the law as it was then in effect, or was 
undebatably erroneous.  Accordingly, the veteran's CUE claim 
must fail.  



ORDER

As the July 7, 1994 rating decision which denied entitlement 
to service connection for lumbosacral strain has not been 
shown to represent CUE, the appeal is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


